Citation Nr: 0312692	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  97-28 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from November 1965 to December 
1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In December 1999, the Board remanded the case 
to the RO for additional development.  While the case was in 
remand status, the veteran moved to North Carolina, and his 
case has since been under the jurisdiction of the RO in 
Winston-Salem, North Carolina.  That RO has now returned the 
case to the Board for further appellate consideration.  

Review of the record shows that in a rating decision dated in 
November 2002 the RO assigned an increased initial rating for 
the veteran's service-connected diabetes mellitus, granted 
secondary service connection for complications thereof, 
granted special monthly compensation and granted a total 
rating based on unemployability due to service-connected 
disabilities and assigned effective dates of March 1, 2001.  
The RO notified the veteran of those determinations in a 
letter dated in November 2002.  In addition, in a rating 
decision dated in January 2003, the RO denied service 
connection for diabetic retinopathy and notified him of that 
decision in a letter dated in February 2003.  There is no 
indication that the veteran has expressed disagreement with 
any determination in either rating decision, and those issues 
are not before the Board.  See Archbold v. Brown, 9 Vet. App. 
124, 130 (1996) (pursuant to 38 U.S.C. § 7105, a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process).  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his claim, and 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.  The veteran is not a veteran of combat.  

3.  Diagnoses of PTSD are based upon unsubstantiated 
stressors.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by his active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

There was a significant change in the law during the course 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 
5107 (West 2002) redefined VA's duty to provide notice and 
assistance to a veteran pertaining to his claim.  This change 
in the law is applicable to all claims filed on or after 
November 9, 2000, the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100.  See Karnas v. Derwinski, 1 Vet. App. 3, 8 (1991).  
VA has issued regulations to implement the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  In this 
veteran's case, the Board finds that he has received notice 
of evidence he must provide and has been notified of evidence 
VA would obtain and that all relevant evidence has been 
obtained with regard to the veteran's claim of service 
connection for PTSD.  The requirements of the VCAA have 
therefore been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  
In numerous letters, the RO notified the veteran of the 
evidence needed to substantiate this claim and offered to 
assist him in obtaining any relevant evidence.  These letters 
notified the veteran that he should provide specific 
information regarding his claimed stressors and provided him 
notice of what evidence he needed to submit and what evidence 
VA would try to obtain.  In particular, in its letter dated 
in January 2000, the RO emphasized that the veteran should 
furnish a complete detailed description of the specific 
traumatic incidents, including the dates, exact location and 
circumstances of the incidents and the names of any other 
individuals involved.  The RO asked for more specific 
information related to the veteran's report of exposure to 
sniper attacks, the death of an enemy combatant, the murder 
of a Vietnamese boy and the veteran's claim of having been 
exposed to a mortar attack.  In another letter dated in May 
2001, the RO again explained the requirement for credible 
evidence supporting his account of an in-service stressor and 
notified him of his responsibility to describe his experience 
and provide a detailed and specific account of what happened.  
After having reviewed the correspondence and other 
documentation of record, the Board has concluded that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

With respect to the duty to assist, private treatment records 
identified by the veteran have been obtained, as have his 
service medical records and VA treatment records.  The RO 
also contacted the Social Security Administration and 
obtained from it copies of medical records related to the 
veteran's claims for Social Security disability benefits.  
Further, in attempts to corroborate the veteran's claimed 
stressors, the RO contacted the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR).  In 1998, the 
USASCRUR provided a copy of the command history for the 
veteran's unit, the U.S. Naval Mobile Construction Battalion 
Three (NMCB-3) for 1966, and in 2001 the USASCRUR provided a 
copy of the NMCB-3 command history for 1967.  In addition, 
the veteran contacted the Department of the Navy, Naval 
Historical Center, and in June 2000 submitted a copy of its 
letter to him with enclosures consisting of the 1967 history 
of NMCB-3 as well as extracts form the unit's May 1967-
Februry 1968 Deployment Completion Report.  In November 2001, 
the National Personnel Records Center responded to requests 
by VA for morning reports pertaining to the veteran's service 
and explained that no morning reports exist for Navy 
personnel.  

The foregoing evidences investigation of the veteran's 
claimed stressors, and the veteran and his representative 
have been provided with a statement of the case and 
supplemental statements of the case that discuss the 
pertinent evidence and the laws and regulations pertinent to 
the claim, including the VCAA.  

The veteran underwent a VA psychological evaluation in 1996 
and was provided a VA examination in 1998 to determine the 
nature and extent of his psychiatric disability and to obtain 
an opinion as to the etiology of his PTSD.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran was scheduled 
for an additional VA examination in December 2001 but did not 
report for the examination.  The veteran explained that he 
did not receive notice of the examination until two days 
after the scheduled date and was willing to report for 
another examination.  The RO did not reschedule the 
examination.  In view of the lack of verification of claimed 
stressors discussed in detail later in this decision, it is 
the opinion of the Board that an additional examination could 
not serve any substantial purpose, and the Board will proceed 
with its decision.  See 38 C.F.R. § 3.159(c)(4).  

There is no identified relevant evidence that has not been 
accounted for, and the veteran's representative has been 
given the opportunity to submit written argument.  In this 
regard, the Board acknowledges that it has not been possible 
to obtain the veteran's complete service personnel records 
because the National Personnel Records Center (NPRC) 
indicated that these records could not be found.  

Based on the foregoing, the Board finds that the notification 
and duty to assist provisions have been satisfied and that no 
further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.  



Pertinent law and regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection - PTSD

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD changed 
during the course of this appeal.  In June 1999, revised 
regulations, which reflect the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Cohen v. 
Brown, 10 Vet. App. 128 (1997) concerning PTSD, were 
published in the Federal Register.  The changes to 38 C.F.R. 
§ 3.304(f) were made effective the date of the Cohen 
decision.  Service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f); Cohen.  

Combat status

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence, and no further 
development or corroborative evidence will be necessary.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  On the other hand, any 
evidence from the service department or any other evidence 
supporting a description of the event is sufficient to 
establish the occurrence of a stressor.  See M21-1, Part III, 
paragraph 5.14(a).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal. 38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD. 
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

Service medical records show that while in Vietnam, the 
veteran was hospitalized in June 1967 and was noted to be 
severely depressed, withdrawn, tearful and uncommunicative.  
The diagnoses were depressive reaction and emotionally 
unstable personality.  He was transferred to the U.S. Naval 
hospital in Yokosuka, Japan, where the diagnosis was retained 
and eventually was transferred to the U.S. Naval Hospital in 
Philadelphia, Pennsylvania.  After a period of evaluation and 
treatment, the diagnosis was revised to emotionally unstable 
personality.  In September 1967, the veteran was discharged 
from service under honorable conditions.  At a VA 
neuropsychiatric examination in March 1969, the diagnosis was 
emotionally unstable personality.  In a rating decision dated 
in April 1969, the RO denied service connection for 
emotionally unstable personality as a constitutional or 
developmental abnormality for which service connection may 
not be granted.  The veteran did not appeal that 
determination.  He attempted to reopen the claim in 1981 but 
did not pursue the claim after the RO informed him of the 
requirement that new and material evidence be presented to 
reopen the previously denied claim.  

In January 1995, the veteran filed this claim for service 
connection for PTSD, and in numerous subsequent statements he 
has reported several in-service stressors, including being 
exposed to sniper and mortar attacks, witnessing the death of 
an enemy intruder, learning of the death of a Vietnamese boy 
whom he had befriended and feeling unsafe as a member of a 
party that was sent off base at night to move and/or wash 
heavy equipment.  

VA and private treatment records dated from July 1994 to 
January 2002 include multiple diagnoses of PTSD related to 
the veteran's experiences in Vietnam.  A VA Compensation and 
Pension examination was conducted in November 1998.  The 
examiner indicated that he had reviewed the veteran's file 
and noted that two other VA psychiatrists and two VA 
psychologists had done extensive evaluations and had given 
the veteran diagnoses of PTSD, chronic and severe, in 
addition to other disorders.  After examination of the 
veteran, the psychiatrist diagnosed the veteran as having 
PTSD, pending verification of stressors.  

It is clear that elements (1) and (2) above have been met: 
the veteran has been diagnosed to have PTSD, which in turn 
has been linked by competent medical opinion to his claimed 
Vietnam stressors.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that he was an 
equipment operator in a Navy military construction battalion, 
MCB-3.  He was awarded the Vietnam Service Medal and the 
National Defense Service Medal, neither of which is evidence 
of participation in combat.  The veteran has argued that 
although he did not participate in hand-to-hand combat and 
his unit's records do not document combat, he was in a combat 
area because he could see and hear weapons fire originating 
from other units stationed near his unit on the same base.  
The veteran has not, however, alleged, nor does the evidence 
show, that he or his unit at the time he was with it in 
Vietnam took part in a fight or encountered enemy or hostile 
force.  In this regard, the VA General Counsel has held that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  As there is no evidence 
that the veteran personally participated in an actual fight 
or encounter with a military foe or hostile unit, the Board 
finds that the objective evidence of record does not 
establish combat status for the veteran.  

Because the veteran cannot be found to be a veteran of 
combat, there must be satisfactory corroboration in order to 
establish the existence of a stressor.  See 38 C.F.R. 
§ 3.304(f).  In this case, the veteran's only evidence of his 
in-service stressors is limited to his own written 
statements.  Stressors reported by the veteran to the 
physician who conducted the July 1998 VA examination and to 
other health care providers have included sniper attacks 
while he was at Chu Lai and Phu Bai, witnessing the killing 
of an enemy soldier by another unit while he was at Chu Lai, 
learning of the death of Vietnamese child his unit had 
befriended while he was at Chu Lai, a mortar attack at Chu 
Lai where officers scuffled to assure entrance into a bunker 
and being in a group that was ordered to go off base at night 
to move or wash heavy equipment while he was at Chu Lai.  At 
the July 1998 examination, the veteran also reported that 
hearing the gunshot when a fellow serviceman committed 
suicide in the shower.  The veteran did not state whether 
that occurred at Chu Lai, Phu Bai or elsewhere.  

As noted earlier, any evidence from the service department or 
any other evidence supporting a description of the event is 
sufficient to establish the occurrence of a stressor.  M21-1, 
Part III, paragraph 5.14(a).  Significantly, however, unit 
records for the veteran's unit, MCB-3, provided by USASCRUR 
and the Naval Historical Center, do not verify any of the 
claimed stressors.  The MCB-3 command history for 1966 
confirms that the unit was at Rosemary Point, Chu Lai, 
Vietnam, as stated by the veteran.  It does not, however, 
document any stressor claimed by the veteran.  It mentions 
one mortar attack, which struck a taxiway while it was under 
construction, but that was in September 1966.  At various 
times the veteran has stated that his second tour at Chu Lai, 
Vietnam, extended from September 1966 to December 1966.  This 
is, however, contradicted by the veteran's DD214, which shows 
that he participated in an Equipment Operator Class A school 
from July 11, 1966, to September 30, 1966.  Further, service 
medical record entries dated in July, August and September 
1966 show that the veteran was in California at that time.  
The Board finds, therefore, that although there was a mortar 
attack involving the veteran's unit in Vietnam in September 
1966, the veteran was not in Vietnam at that time, and the 
documented mortar attack could not have served as a stressor 
for his PTSD.  The other stressors the veteran has reported, 
that is, sniper attacks, the killing of an enemy soldier by 
another unit, a mortar attack (when officers scuffled to get 
into a bunker), the death of a Vietnamese boy befriended by 
his unit, being in a group ordered to go off base to move 
and/or wash heavy equipment at night, or the suicide of a 
serviceman in a shower are not documented in the 1966 command 
history for MCB-3.  

The veteran has also reported service in Vietnam in 1967 
contending that his stressors also occurred then.  In 
particular, he has referred to sniper fire, which he says 
occurred when he was riding shotgun in trucks going to and 
from supply areas.  At the July 1998 VA examination he also 
spoke of having heard the sound of a gunshot when a fellow 
serviceman committed suicide in the shower.  The command 
history for MCB-3 shows that an advance party and the main 
body of MCB-3 arrived at Phu Bai, Vietnam in May 1967.  
Neither the command history nor the Deployment Completion 
Report documents the stressors claimed by the veteran while 
he was with MCB-3 in Vietnam in 1967.  The command history 
does show that during a Viet Cong mortar attack in August 
1967, the battalion's camp was hit by one 105 mm howitzer 
round from friendly artillery.  Two servicemen were killed 
and 19 others were wounded.  Neither this event, nor later 
events involving encounters with enemy forces by other units 
at Phu Bai documented by the command history can serve as 
stressors for the veteran because his service medical records 
show that he was admitted to the Third Medical Battalion 
Field Hospital on June 24, 1967.  The service medical records 
show that in July 1967 the veteran was subsequently 
transferred to Navy hospitals in Japan and the continental 
United States and was then recommended for discharge.  
Further, the medical section of the Deployment Completion 
Report reports deaths from various causes including friendly 
fire, enemy attacks, industrial accidents and disease, but 
does not mention or allude to a suicide and does not, 
therefore, serve to substantiate the veteran's account of 
having heard the gunshot when he said a fellow serviceman 
killed himself.  

In view of the foregoing, the Board must conclude that the 
stressors the veteran reported to his health care providers 
and in response to the RO's inquires are either not of record 
or essentially lack the specificity required by USACRUR or 
the Naval Historical Center for further research.  In this 
regard, though repeatedly requested to do so, the veteran was 
unable to provide specific information as to dates, other 
units involved and names of other individuals involved.  

The Board is cognizant of the Court's holdings in Suozzi v. 
Brown, 10 Vet. App. 307 (1997) and Pentecost v. Principi, 16 
Vet. App. 124 (2002).  In Suozzi, the Court held that by 
requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Suozzi, at 311.  The 
Court found that a radio log, which showed that the veteran's 
company had come under attack, was new and material evidence 
to warrant reopening a claim of service connection for PTSD, 
despite the fact that the radio log did not identify the 
veteran's participation.  The Court stressed that the 
evidence favorably corroborated the veteran's alleged in-
service stressor because a valid inference could be drawn as 
to the veteran's participation.  Id. at 310.  The Court in 
Pentecost stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  Pentecost, at 128-29.  

This case is distinguishable from Suozzi and Pentecost in 
that in those cases there was no question that the veteran 
was with or in the vicinity of his unit when the documented 
enemy attacks occurred.  In the present case, however, the 
evidence shows that the veteran was not with his unit when 
documented attacks occurred, and the Board cannot reasonably 
infer that the events that occurred when the veteran was not 
with his unit in Vietnam could serve as stressors for his 
PTSD.  

The case thus remains one where the diagnoses of PTSD in the 
record are based on unverified stressors provided to the 
examiners by the veteran.  As the Court has stated, neither 
the veteran's testimony nor after-the fact medical nexus 
evidence is sufficient "credible supporting evidence" of 
the actual occurrence of an in-service stressor.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163 (1996).  In other words, neither the veteran's 
written statements nor the medical opinions of PTSD based on 
the veteran's history establish the actual occurrence of an 
in-service stressor.  

There has been presented no credible supporting evidence that 
the claimed in-service stressors actually occurred.  The 
Board finds the veteran's own accounts of his stressors to be 
too general in nature, and therefore lacking in verifiable 
credibility.  Given the lack of any supportive documentation 
of the occurrence of the stressors, the preponderance of the 
evidence is against establishing any stressor in service.  

In the absence of a diagnosis that is based on verified 
stressors the Board is constrained to deny the veteran's 
claim for service connection for post-traumatic stress 
disorder.  The preponderance of the evidence is against the 
claim, which means the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In closing, the Board notes that the veteran has argued that 
his PTSD was manifest in service, and as evidence of that he 
points to his "nervous breakdown" in June 1967 while he was 
in Vietnam.  He argues that he was mis-diagnosed as having an 
emotionally unstable personality but actually had PTSD 
although it was not a recognized diagnosis at that time.  In 
support of his argument he submitted an excerpt from an 
article titled "Readjustment Problems Among Vietnam 
Veterans" by Jim Goodwin, Psy. D.  The veteran highlighted a 
paragraph, which states

Many men, who had either used drugs to deal with 
the overwhelming stresses of combat or developed 
other behavioral symptoms of similar stress-related 
etiology, were not recognized as struggling with 
acute combat reaction or post-traumatic stress 
disorder, acute subtype.  Rather, their immediate 
behavior had proven to be problematic to the 
military, and they were offered an immediate 
resolution in the form of administrative 
discharges, often with diagnoses of character 
disorders (Kormos, 1978).  

The Board points out that the above is a generalization that 
has not been shown to be applicable to the veteran's 
situation.  In this case the physician who conducted the July 
1998 VA compensation and pension examination stated that he 
reviewed the veteran's claims file, which included service 
medical records showing the diagnosis of emotionally unstable 
personality, and he noted the veteran's account of having had 
a nervous breakdown prior to his discharge from service.  The 
physician did not, however, relate the current diagnosis of 
PTSD to the in-service symptoms reported in the service 
medical records and by the veteran nor did he relate the in-
service diagnosis of emotionally unstable personality to the 
current PTSD diagnosis.  The Board is therefore left with the 
veteran's opinion on this matter.  It is, however, now well 
established that a layperson without medical training, such 
as the veteran, is not competent to opine on medical matters 
such as diagnosis, date of onset or cause of a claimed 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).  The Board therefore places no weight of probative 
value on the veteran's statements concerning diagnosis and 
etiology of the claimed disability.  

In summary, for the reasons and bases stated above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

